Exhibit 10.1
 
AMENDED AND RESTATED
LIBERTY BANCORP, INC./BANKLIBERTY
THREE-YEAR EMPLOYMENT AGREEMENT




THIS AGREEMENT, originally entered into on the 21st day of July, 2006 (the
“Agreement”), by and among LIBERTY BANCORP, INC., a Missouri-chartered
corporation (the “Company”) BANKLIBERTY, a federally-chartered financial
institution (the “Bank”), and BRENT GILES (“Executive”) is amended and restated
in its entirety as of December 17, 2008.


W I T N E S S E T H


WHEREAS, Executive continues to serves in a position of substantial
responsibility; and


WHEREAS, the Company and the Bank wish to continue to assure the services of
Executive for the period provided in this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis for said period; and


WHEREAS, the parties to this Agreement desire to amend and restate the Agreement
in order to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.           Employment.  Executive is employed as the President and Chief
Executive Officer of the Company and the Bank.  Executive shall perform all
duties and shall have all powers which are commonly incident to the office of
President and Chief Executive Officer or which, consistent with those offices,
are delegated to him by the Board of Directors of the Bank or the Company.


2.           Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.


3.           Term.


 
(a)
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on July 21, 2006 (the “Effective Date”) and ending on July 21,
2009, plus (ii) any and all extensions of the initial term made pursuant to
Section 3(b) of this Agreement.

 

--------------------------------------------------------------------------------


 
 
(b)
Commencing on the first year anniversary date of this Agreement, and continuing
on each anniversary thereafter, the disinterested members of the boards of
directors of the Bank and the Company may extend the Agreement an additional
year such that the remaining term of the Agreement shall be thirty six (36)
months, unless Executive elects not to extend the term of this Agreement by
giving written notice in accordance with Section 19 of this Agreement.  The
Boards of Directors of the Bank and the Company (the “Boards”) will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement.  Executive shall receive notice as soon as
possible after such review as to whether the Agreement is to be extended.  As of
the date of this restatement the term of the Agreement had been extended to
December 17, 2011.

 
4.           Base Compensation.
 
 
(a)
The Bank and the Company agree to pay Executive during the term of this
Agreement an aggregate base salary at the rate of $218,295 per year, payable in
accordance with customary payroll practices of the Bank and the Company.



 
(b)
The Boards shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase his salary, provided
that no such action shall reduce the rate of salary below the rate in effect on
the Effective Date.



 
(c)
In the absence of action by the Boards, Executive shall continue to receive a
base salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Boards under the provisions of this
Section 4.



5.           Bonuses.  Executive shall be eligible to participate in
discretionary bonuses or other incentive compensation programs that the Company
and the Bank may award from time to time to senior management employees pursuant
to bonus plans or otherwise.


6.           Benefit Plans.  Executive shall be eligible to participate in such
life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Company and the Bank for the benefit of their
employees.


7.           Vacation and Leave.


 
(a)
Executive shall be entitled to vacation and other leave in accordance with
policy for senior executives, or otherwise as approved by the Boards.

 
2

--------------------------------------------------------------------------------


 
 
 
(b)
In addition to paid vacation and other leave, the Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Boards may in their discretion determine.  Further, the Boards
may grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Boards in their
discretion may determine.



8.           Expense Payments and Reimbursements.  Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that he shall incur in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company and the Bank.


9.           Automobile. During the term of this Agreement, Executive shall be
entitled to use of an automobile.  Executive shall comply with reasonable
reporting and expense limitations on the use of such automobile as may be
established by the Company or the Bank from time to time, and the Company or the
Bank shall annually include on Executive’s Form W-2 any amount of income
attributable to Executive’s personal use of such automobile.


10.           Loyalty and Confidentiality.


 
(a)
During the term of this Agreement Executive:  (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
or the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.



 
(b)
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Company and the Bank, or, solely as a passive, minority investor, in
any business.



 
(c)
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment.  The Executive further agrees that, unless
required by law or specifically permitted by the Boards in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

 
3

--------------------------------------------------------------------------------


 
11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
(a)
Death.  Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to the Executive through the last
day of the calendar month in which his death occurred.



 
(b)
Retirement.  This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.  Executive will receive the
compensation due to him through his retirement date.



 
(c)
Disability.



 
(i)
The Boards or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company or the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days).  The Boards shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant.  As a condition to any benefits, the Boards
may require Executive to submit to such physical or mental evaluations and tests
as it deems reasonably appropriate.



 
(ii)
In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate.  The Bank will pay Executive, as Disability
pay, an amount equal to 100% of Executive’s bi-weekly rate of base salary in
effect as of the date of his termination of employment due to
Disability.  Disability payments will be made on a monthly basis and will
commence on the first day of the month following the effective date of
Executive’s termination of employment for Disability and end on the earlier
of:  (A) the date he returns to full-time employment at the Bank in the same
capacity as he was employed prior to his termination for Disability; (B) his
death; (C) upon attainment of age 65; or (D) the date the Agreement would have
expired had Executive’s employment not terminated by reason of Disability.  Such
payments shall be reduced by the amount of any short- or long-term disability
benefits payable to the Executive under any other disability programs sponsored
by the Company and the Bank.  In addition, during any period of Executive’s
Disability, Executive and his dependents shall, to the greatest extent possible,
continue to be covered under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) of the Company
and the Bank, in which Executive participated prior to his Disability on the
same terms as if Executive were actively employed by the Company and the Bank.

 
4

--------------------------------------------------------------------------------


 
 
(d)
Termination for Cause.



 
(i)
The Boards may, by written notice to the Executive in the form and manner
specified in this paragraph, terminate his employment at any time, for
“Cause”.  The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.  Termination for “Cause”
shall mean termination because of, in the good faith determination of the
Boards, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
(ii)
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted at a meeting of such
Boards where in the good faith opinion of the Boards, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 
5

--------------------------------------------------------------------------------


 
 
(e)
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.



 
(f)
Without Cause or With Good Reason.



 
(i)
In addition to termination pursuant to Sections 11(a) through 11(e) the Boards,
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Boards, terminate his employment under this
Agreement for “Good Reason” as defined below (a termination “With Good Reason”).



 
(ii)
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive his base salary in effect
as of his termination date for the remaining term of the Agreement paid in one
lump sum within ten (10) calendar days of such termination.  Also, in such
event, Executive shall, for the remaining term of the Agreement, receive the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company or
the Bank that provide health (including medical and dental), or life insurance,
or similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives of the Company and the Bank during such
period.  In the event that the Company and the Bank are unable to provide such
coverage by reason of Executive no longer being an employee, the Company and the
Bank shall provide Executive with comparable coverage on an individual policy
basis.



 
(iii)
For the purposes of this Agreement “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s consent:



 
(1)
The assignment to Executive of duties that constitute a material diminution of
his authority, duties, or responsibilities (including reporting requirements);



 
(2)
A material diminution in Executive’s Base Salary;



 
(3)
Relocation of Executive to a location outside a radius of 50 miles of the
Company’s corporate office; or

 
6

--------------------------------------------------------------------------------


 
 
(4)
Any other action or inaction by the Company that constitutes a material breach
of this Agreement;

 
 
provided, that within ninety (90) days after the initial existence of such
event, the Company shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.



 
(g)
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Company and
the Bank or Executive pursuant to Section 11(f):



 
(i)
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and



 
(ii)
During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.



12.           Termination in Connection with a Change in Control.


(a)           For purposes of this Agreement, a Change in Control means any of
the following events:


 
(i)
Merger:  The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation.



 
(ii)
Acquisition of Significant Share Ownership:  There is filed or required to be
filed a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, if the schedule discloses that the filing person or persons
acting in concert has or have become the beneficial owner of 25% or more of a
class of the Company’s voting securities, but this clause (ii) shall not apply
to beneficial ownership of Company voting shares held in a fiduciary capacity by
an entity of which the Company directly or indirectly beneficially owns 50% or
more of its outstanding voting securities.

 
7

--------------------------------------------------------------------------------


 
 
(iii)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or



 
(iv)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.



 
(b)
Termination.  If within the period ending two (2) years after a Change in
Control, (i) the Company or the Bank shall terminate the Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company or the Bank shall, within ten (10) calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three (3) times the Executive’s average Annual Compensation over the five (5)
most recently completed calendar years ending with the year immediately
preceding the effective date of the Change in Control.  In determining
Executive’s average Annual Compensation, Annual Compensation shall include base
salary and any other taxable income (paid by the Company and the Bank),
including but not limited to amounts related to the granting, vesting or
exercise of restricted stock or stock option awards, commissions, bonuses
(whether paid or accrued for the applicable period), as well as, retirement
benefits, director or committee fees and fringe benefits paid or to be paid to
Executive or paid for Executive’s benefit during any such year, profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive of such year.  The cash payment made under
this Section 12(b) shall be made in lieu of any payment also required under
Section 11(f) of this Agreement because of a termination in such
period.  Executive’s rights under Section 11(f) are not otherwise affected by
this Section 12.  Also, in such event, the Executive shall, for a thirty-six
(36) month period following his termination of employment, receive the benefits
he would have received over such period under any retirement programs (whether
tax-qualified or nonqualified) in which the Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by the Executive or accrued on his behalf under such programs
during the twelve (12) months preceding the Change in Control) and continue to
participate in any benefit plans of the Company and the Bank that provide health
(including medical and dental), or life insurance, or similar coverage upon
terms no less favorable than the most favorable terms provided to senior
executives of the Bank during such period.

 
8

--------------------------------------------------------------------------------


 
 
(c)
The provisions of Section 12 and Sections 14 through 27, including the defined
terms used is such sections, shall continue in effect until the later of the
expiration of this Agreement or two (2) years following a Change in Control.

 
13.           Idemnification and Liability Insurance.  Subject to and limited by
Section 26(f) of this Agreement, the Bank and the Company shall provide the
following:
 
 
(a)
Indemnification.  The Company and the Bank agree to indemnify the Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their affiliates (whether or not he continues to be
a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the cost of reasonable
settlements, such settlements to be approved by the Boards, if such action is
brought against the Executive in his capacity as an Executive or director of the
Company or the Bank or any of their subsidiaries.  Indemnification for expense
shall not extend to matters for which the Executive has been terminated for
Cause.  Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation.  Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.



 
(b)
Insurance.  During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and Executives’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company and the Bank.



14.           Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Company and the Bank shall reimburse the Executive for all
reasonable out-of-pocket expenses, including, without limitation, reasonable
attorney’s fees, incurred by the Executive in connection with successful
enforcement by the Executive of the obligations of the Company and the Bank to
the Executive under this Agreement.  Successful enforcement shall mean the grant
of an award of money or the requirement that the Company and the Bank take some
action specified by this Agreement:  (i) as a result of court order; or (ii)
otherwise by the Company and the Bank following an initial failure of the
Company and the Bank to pay such money or take such action promptly after
written demand therefor from the Executive stating the reason that such money or
action was due under this Agreement at or prior to the time of such demand.
 
9

--------------------------------------------------------------------------------




15.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Company and the Bank, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits pursuant to Section 12
shall be reduced or revised, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 12 being non-deductible to the Company and
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the payments and benefits to be made pursuant to Section 12 shall be based upon
the opinion of the Company and the Bank’s independent public accountants and
paid for by the Company and the Bank.  In the event that the Company, the Bank
and/or the Executive do not agree with the opinion of such counsel, (i) the
Company and the Bank shall pay to the Executive the maximum amount of payments
and benefits pursuant to Section 12, as selected by the Executive, which such
opinion indicates there is a high probability of such payments and benefits
being deductible to the Company and the Bank and not subject to the imposition
of the excise tax imposed under Section 4999 of the Code and (ii) the Company
and the Bank may request, and the Executive shall have the right to demand that
they request, a ruling from the IRS as to whether the disputed payments and
benefits pursuant to Section 12 have such consequences.  Any such request for a
ruling from the IRS shall be promptly prepared and filed by the Company and the
Bank, but in no event later than thirty (30) days from the date of the opinion
of counsel referred to above, and shall be subject to the Executive’s approval
prior to filing, which shall not be unreasonably withheld.  The Company, the
Bank and the Executive agree to be bound by any ruling received from the IRS and
to make appropriate payments to each other to reflect any such rulings, together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.


16.           Injunctive Relief.  If there is a breach or threatened breach of
Section 11(g) of this Agreement or the prohibitions upon disclosure contained in
Section 10(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining the Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach.  The parties hereto likewise agree that the Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.
 
10

--------------------------------------------------------------------------------


 
17.           Successors and Assigns.
 
 
(a)
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Company and the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.



 
(b)
Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.



18.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company and/or the Bank at their principal
business offices and to Executive at his home address as maintained in the
records of the Company and the Bank.


20.           No Plan Created by this Agreement.  Executive, the Company and the
Bank expressly declare and agree that this Agreement was negotiated among them
and that no provision or provisions of this Agreement are intended to, or shall
be deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.           Applicable Law.  Except to the extent preempted by Federal law,
the laws of the State of Missouri shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.           Headings.  Headings contained herein are for convenience of
reference only.
 
11

--------------------------------------------------------------------------------




25.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.


26.           Required Provisions.  In the event any of the foregoing provisions
of this Section 26 are in conflict with the terms of this Agreement, this
Section 26 shall prevail.


 
(a)
The Bank’s board of directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 11(d)
hereinabove.



 
(b)
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.



 
(c)
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.



 
(d)
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under this
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.



 
(e)
All obligations under this contract shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Bank:  (i) by the Director of the OTS (or his designee), at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 
12

--------------------------------------------------------------------------------


 
 
(f)
Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.



27.           Section 409A of the Code.


(a)           This Agreement is intended to comply with the requirements of
Section 409A of the Code, and specifically, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code.  If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Executive under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed.  For purposes of
Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment, the
right to a series of installment payments under this Agreement (if any) is to be
treated as a right to a series of separate payments, and if a payment is not
made by the designated payment date under this Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date
occurs.  To the extent that any payment provided for hereunder would be subject
to additional tax under Section 409A of the Code, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law, and any such amount shall be payable in accordance
with b. below.  In no event shall Executive, directly or indirectly, designate
the calendar year of payment.


(b)           If when separation from service occurs Executive is a “specified
employee” within the meaning of Section 409A of the Code, and if the cash
severance payment under Section 11(f)(i) or 12(b) of this Agreement would be
considered deferred compensation under Section 409A of the Code, and, finally,
if an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i)
of the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum
severance payment possible in order to comply with an exception from the six
month requirement and make any remaining severance payment under Section
11(f)(i) or 12(b) of this Agreement to Executive in a single lump sum without
interest on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.
 
13

--------------------------------------------------------------------------------


 
(c)           If (x) under the terms of the applicable policy or policies for
the insurance or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement it is not possible to continue coverage for Executive and his
dependents, or (y) when a separation from service occurs Executive is a
“specified employee” within the meaning of Section 409A of the Code, and if any
of the continued insurance coverage or other benefits specified in Section
11(f)(ii) or 12(b) of this Agreement would be considered deferred compensation
under Section 409A of the Code, and, finally, if an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) of the Code is not available for
that particular insurance or other benefit, the Bank shall pay to Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had Executive’s employment not
terminated, assuming continued coverage for 36 months.  The lump-sum payment
shall be made thirty (30) days after employment termination or, if Section 27(b)
applies, on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.


(d)           References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Section 409A of the Code.
 
14

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on December 17, 2008.
 

Attest:   LIBERTY BANCORP, INC.             /s/ Cathy Trusler   By: /s/ Daniel
G. O’Dell             Attest:   BANKLIBERTY             /s/ Cathy Trusler   By:
/s/ Daniel G. O’Dell             Witness:   EXECUTIVE             /s/ Cathy
Trusler   By: /s/ Brent Giles    
Brent Giles

 
15